Citation Nr: 0946363	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-34 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating of greater than 30 percent 
for residuals of a right knee replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from September 
1974 to September 1994.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a July 2008 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Lincoln, Nebraska.  
The Veteran had a hearing before the undersigned Board Member 
in July 2009.  A transcript of that hearing is contained in 
the record.  


FINDING OF FACT

Throughout the period of this appeal, residuals of the 
Veteran's right knee replacement include subjective 
complaints of pain and weakness with limitation of flexion to 
90 degrees due to pain; extension is not limited and there is 
no evidence of ankylosis or impairment of the tibia or 
fibula.


CONCLUSION OF LAW

The criteria for a rating of 30 percent, but no higher, for a 
right knee replacement have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5260, 
5261, 5262 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A May 2007 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the May 2007 letter partially satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the May 2007 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the May 2007 letter was sent to the 
Veteran prior to the July 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A September 2008 letter informed the Veteran of how 
VA determines a disability rating.  Although this notice was 
sent after the initial adjudication of the Veteran's claim, 
the Board finds this error nonprejudicial to the Veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided in the September 2008 letter 
fully complied with the requirements of 38 U.S.C. § 5103(a), 
38 C.F.R. § 3.159(b), and Dingess, supra, and after the 
notice was provided the case was readjudicated and an October 
2008 supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board acknowledges that the Veteran was not provided with 
notice regarding how VA establishes an effective date in 
accordance with Dingess.  However, the Board also finds this 
error to be nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board has concluded that a preponderance of the evidence is 
against the Veteran's claim.  Any questions as to the 
appropriate effective date to be assigned have therefore been 
rendered moot, and the absence of notice on these two 
elements of a service connection claim should not prevent a 
Board decision.  

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are all relevant VA and private 
treatment records.  At his July 2009 hearing, the Veteran 
requested that his case be held open for 30 days in order for 
him to obtain pertinent private medical records.  The day of 
his hearing, private medical records were received along with 
a waiver of regional office consideration.  The Veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained before deciding his claim.  Finally, 
the Veteran was afforded an adequate VA examination with 
respect to all of the issues decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service treatment records and all other evidence of 
record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2009).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

The Board has considered whether staged ratings were 
appropriate in the present case.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  However, the Board finds that there is 
no evidence that the Veteran's right knee disability 
increased in severity during a particular time period of the 
appeal; therefore, a staged rating is unnecessary.

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board may consider 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  In this case, as discussed below, the 
Board has determined that the current diagnostic code is most 
favorable to the Veteran.

The Veteran in this case had his service-connected right knee 
replaced in April 2007.  The knee is currently rated as 30 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (2009).  Diagnostic Code 5055 provides a minimum 
rating of 30 percent for a knee replacement.  A higher rating 
of 60 percent is warranted when the knee replacement results 
in chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  Id.

In this case, the Board finds that the 30 percent rating most 
accurately captures the Veteran's disability picture.  At his 
June 2008 VA examination, the Veteran stated that he suffers 
occasional rare pain in his knee corresponding to changes in 
the weather.  He also stated that he takes no pain medication 
and that the condition of his knee is much improved compared 
to its condition prior to the surgery.  At a January 2009 
evaluation conducted by the Veteran's private physician, the 
Veteran stated that his knee does not cause him any 
significant discomfort.  He also stated that his knee is 
stable.  These statements demonstrate that the Veteran does 
not suffer from "severe painful motion or weakness" as 
required for a higher rating of 60 percent under Diagnostic 
Code 5055.  Although the Veteran has stated that his physical 
activity, including standing and walking, is limited because 
of his knee, the Board finds that his activity as 
demonstrated by the objective clinical findings is not so 
limited that a 60 percent rating is warranted.  The Veteran 
stated at his June 2008 VA examination that he can still walk 
1-3 miles and stand for more than an hour.  Thus, although 
movement may become painful, the Board finds that the 
Veteran's movement and activity is not limited by pain to the 
degree required for a higher 60 percent rating.  Therefore, 
the Board finds that the Veteran's right knee disability 
corresponds most closely to the 30 percent rating outlined in 
Diagnostic Code 5055.

The Board notes that Diagnostic Code 5055 also provides for a 
100 percent rating for one year following implantation of the 
prosthesis.  38 C.F.R. § 4.71a.  However, since the Veteran 
already received this temporary increase for the year 
following his surgery, the Board need not consider it here. 

The Board also notes that Diagnostic Code 5055 allows for 
analogous rating under Diagnostic Codes 5256, 5261, or 5262 
in cases where a veteran is suffering from intermediate 
degrees of residual weakness, pain, or limitation of motion.  
38 C.F.R. § 4.71a.  However, upon examination of the 
evidence, the Board finds that rating under any of these 
codes would not result in a higher rating.

Diagnostic Code 5256 provides ratings ranging from 30 percent 
up to 60 percent for ankylosis of the knee.  38 C.F.R. § 
4.71a.  However, since the Veteran is not shown to be 
suffering from ankylosis of the knee, the Board finds that 
Diagnostic Code 5256 does not apply.

Diagnostic Code 5257 provides ratings ranging from 10 to 30 
percent based on recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a.  Rating under this 
diagnostic code is not warranted.  While the Veteran reported 
as his hearing before the undersigned that he often felt as 
though his knee was going to give out causing him to fall and 
that he had fallen in the past, the June 2008 VA examination 
indicates that the Veteran does not suffer from either 
instability or episodes of subluxation. Furthermore, the 
Veteran denied any instability at his January 2009 private 
examination.  At that time, his knee was stable to varus and 
valgus stress testing.  

Diagnostic Code 5261 provides for ratings of up to 50 percent 
for limitation of extension.  38 C.F.R. § 4.71a.  A rating of 
30 percent is warranted when extension is limited to 20 
degrees.  A rating of 40 percent is warranted when extension 
is limited to 30 degrees.  A maximum rating of 50 percent is 
warranted when extension is limited to 45 degrees.  Id. 

In this case, the medical evidence of record demonstrates 
that the Veteran's extension is not limited to a degree that 
would result in a rating of higher than 30 percent.  On the 
contrary, the record does not reflect that the Veteran's 
right knee disability is manifested by any limitation of 
extension.  The Veteran had extension to 0 degrees at his 
2008 VA examination.  Likewise, the January 2009 private 
examiner noted that the Veteran has full extension.  Thus, 
the Board finds that Diagnostic Codes 5261 would not result 
in a higher rating.  Id.

The Board observes that the Veteran's painful flexion to 90 
degrees noted at the time of his 2008 VA examination shows 
some limitation of flexion.  However, Diagnostic Code 5260 
pertaining to limitation of flexion does not provide for a 
disability evaluation in excess of 30 limitation of flexion.  
Furthermore, the Board observes that a compensable evaluation 
under this diagnostic code suggests limitation of flexion of 
45 degrees or less, well below the Veteran's 90 degrees of 
painful flexion in 2008 or his 120 degrees of flexion in 
January 2009.  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995). Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  

In this case, the Board finds that the full consideration has 
been given to functional loss due to pain and weakness 
because 38 C.F.R. § 4.71a, Diagnostic Code 5055, the 
Veteran's current diagnostic code, explicitly takes pain and 
weakness into account.  Further, the Veteran's June 2008 VA 
examiner noted that the Veteran does not suffer from 
stiffness, weakness, or other instability and the Veteran's 
private physician noted in January 2009 that the disability 
did not cause him any significant discomfort and he was very 
happy with the results of his knee replacement.  
Diagnostic Code 5262 provides for a rating of up to 40 
percent for impairment of the tibia and fibula.  38 C.F.R. § 
4.71a.  Specifically, the regulation provides that a 40 
percent rating is warranted when there is nonunion of the 
tibia or fibula with loose motion requiring a brace.  Id.  In 
this case, the medical evidence of records demonstrates that 
a 40 percent rating is not warranted.  The Veteran's January 
2009 examination report states that the Veteran's right knee 
is stable with no evidence of loosening.  Further, the 
Veteran's June 2008 VA examination report states that the 
Veteran does not suffer from any dislocation.  

Finally, the Board has considered whether extraschedular 
consideration is warranted.  See 38 C.F.R. § 3.321(b).  
Extraschedular rating consideration is warranted when a 
"case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321 (2009).  According to Thun v. 
Peake, 22 Vet. App. 111, 115 (2009), the determination of 
whether a veteran is entitled to an extraschedular rating 
under 38 C.F.R. § 3.321(b) requires the Board to compare the 
level of severity and symptomatology of the veteran's 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the veteran's disability level and symptomatology, 
then the veteran's disability picture is contemplated by the 
rating schedule and the inquiry ends.  In this case, the 
Board finds that the disability picture is adequately 
captured by the rating schedule.

In this case, the Board notes that the Veteran's work and 
daily activities are not severely impacted by his disability.  
Although the Veteran has demonstrated some physical 
limitation, he stated at his July 2009 hearing that he still 
works full-time and is on his feet for a majority of the day.  
Further, there are no apparent periods of recent 
hospitalization.  Finally, the Board has found that the 
subjective symptoms exhibited by the Veteran such as pain and 
locking have been adequately taken into account by the 
diagnostic code assigned by the Board, making extraschedular 
rating based on subjective symptoms unnecessary.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) (stating that 
the impact of pain must be considered in making a rating 
determination); see also 38 C.F.R. §§ 4.40 (stating that 
compensation for disabilities of the musculoskeletal system 
is primarily based on functional loss) and 4.45 (requiring 
the Board to consider irregular movement, pain, swelling, and 
other factors when adjudicating a musculoskeletal joint 
claim).

In conclusion, the Board finds that the 30 percent rating 
most adequately captures the Veteran's disability picture.  
Although the Veteran suffers from additional pain and some 
physical limitation as a result of his April 2007 knee 
replacement, a preponderance of the evidence demonstrates 
that the Veteran's objective and subjective symptoms are not 
severe enough to warrant a higher rating under any of the 
applicable Diagnostic Codes.  Since a preponderance of the 
evidence supports the Board's finding, the "benefit of the 
doubt" rule does not apply and the Veteran's claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  

In reaching this conclusion, the Board observes that VA 
General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 
1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 
1998).  While the Veteran's limitation of flexion and his 
total knee replacement are consistent with arthritis, the 
evidence as shown above does not reflect that he has 
instability or subluxation.  Accordingly, a separate rating 
based on instability is not warranted.  

Likewise, the VA General Counsel also has held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg) may be assigned for 
disability of the same joint. VAOGCPREC 9-2004 (September 17, 
2004).  However, as shown above, while the Veteran 
demonstrates some impairment of flexion there is no 
limitation of extension.  Accordingly, separate ratings based 
on limitation of flexion and limitation of extension are not 
warranted.  

ORDER

Entitlement to an increased rating of greater than 30 percent 
for residuals of a right knee replacement is denied.


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


